01/11/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                             December 5, 2018 Session

      FRATERNAL ORDER OF POLICE ET AL. V. METROPOLITAN
       GOVERNMENT OF NASHVILLE AND DAVIDSON COUNTY,
                     TENNESSEE ET AL.

                Appeal from the Circuit Court for Davidson County
                     No. 18C2158      Kelvin D. Jones, Judge


                           No. M2018-01717-COA-R3-CV


The Election Commission of the Metropolitan Government of Nashville and Davidson
County, Tennessee used the August 4, 2016 election as the proper election for
determining the appropriate number of signatures needed on the petition to hold a
referendum on whether to create a police oversight board. Certain individuals and the
Fraternal Order of Police (“FOP”) disagreed and sought a writ of certiorari. The trial
court agreed with the election commission and affirmed its action. The individuals and
the FOP appealed. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Austin Lenoy McMullen and David Louis Raybin, Nashville, Tennessee, for the
appellants, Fraternal Order of Police, Matthew Dean Boguskie, Harold Milton Burke, III,
James Anthony Gafford, Noble Taylor, and Robert Alan Young.

Lora Barkenbus Fox and Catherine Jane Pham, Nashville, Tennessee, for the appellees,
Davidson County Election Commission and Metropolitan Government of Nashville and
Davidson County.

Jamie Ray Hollin and Daniel Alexander Horwitz, Nashville, Tennessee, for the appellee,
Community Oversight Now.
                                           OPINION

       On August 1, 2018, Community Oversight Now (“CON”) filed with the
Metropolitan Clerk a petition for a referendum to be placed on the November 6, 2018
ballot containing a proposal to amend the Metro charter to establish a police oversight
board. Pursuant to section 19.01 of the Metro charter, such a petition must be “signed by
ten (10) per cent of the number of the registered voters of Nashville-Davidson County
voting in the preceding general election.” The Davidson County Election Commission
staff began analyzing the 8,269 signatures on CON’s petition. The commission met on
August 15, 2018, and the staff reported that it had reviewed 6,491 of the signatures; 4,801
signatures were verified and 1,690 had been rejected. The commission determined that
the preceding general election was the August 4, 2016 election in which 47,074 voters
cast their ballots; thus, 4,708 signatures would constitute ten percent. The commission
voted to accept the verified signatures as meeting the requirements of the Metro charter.

        The FOP and individual current and retired police officers filed a petition for writ
of certiorari and supersedeas and writ of mandamus from the decision of the Davidson
County Election Commission in circuit court1 challenging the validity of the referendum
based upon the theory that the referendum petition did not contain enough verified
signatures. By agreed order, CON was permitted to intervene. The circuit court
expedited the proceedings and, after a hearing on September 14, 2018, the court entered a
final order on September 19, 2018, in which it agreed with the election commission’s
determination that the preceding general election was held on August 4, 2016, and
affirmed the decision of the commission. CON filed a motion to alter or amend, which
the circuit court denied on September 21, 2018. The FOP appealed. Post-appeal motions
will be discussed below.

                                    STANDARD OF REVIEW

     Review of the election commission’s decision is by common law writ of certiorari.
McFarland v. Pemberton, 530 S.W.3d 76, 104 (Tenn. 2017).

       Reviewing courts may grant relief only when the board or agency whose
       decision is being reviewed has exceeded its jurisdiction or has acted
       illegally, arbitrarily, or fraudulently.

              Review under a common-law writ of certiorari does not extend to a
       redetermination of the facts found by the board or agency whose decision is
       being reviewed. The courts may not (1) inquire into the intrinsic correctness

1
  The circuit court has concurrent jurisdiction with the chancery court over petitions of certiorari
concerning an order or judgment of a board or commission operating under state law. See Tenn. Code
Ann. § 27-9-103.
                                               -2-
      of the decision, (2) reweigh the evidence, or (3) substitute their judgment
      for that of the board or agency. However, they may review the record solely
      to determine whether it contains any material evidence to support the
      decision because a decision without evidentiary support is an arbitrary one.

Leonard Plating Co. v. Metro. Gov’t of Nashville & Davidson Cnty., 213 S.W.3d 898,
903-04 (Tenn. Ct. App. 2006) (internal citations and footnotes omitted).

                                        ANALYSIS

                                    Motion to Dismiss

      The FOP filed a motion to expedite the appeal and a reach-down motion in the
Supreme Court in an attempt to have the case resolved prior to the November 6 election.
On Sept. 26, 2018, this Court granted an expedited schedule that would set the oral
argument for after the election, stating:

              The election is now less than forty-five days away, and the military
      and overseas ballots have already been mailed. Absentee ballots must be
      mailed no later than October 7, 2018, and early voting begins on October
      17, 2018. Moreover, Metro concedes that the appeal will not be moot after
      the election and that the results of the referendum can be held void if the
      appellants ultimately prevail on appeal. Given that ballots have already
      been mailed, the impracticality of obtaining a record and briefs in such a
      short period of time, and the availability of an adequate remedy after the
      election, it is not feasible for this court to render a decision prior to the
      November 6, 2018 election. Nevertheless, the court finds it to be in the
      interest of the public and the parties to shorten the schedules within which
      the parties and the trial court clerk are to fulfill their respective obligations
      so this court may render a decision as soon as is reasonably possible.

On September 27, 2018, the Supreme Court denied the reach-down motion. On October
9, 2018, this Court denied CON’s motion to dismiss the appeal as moot, “without
prejudice to the parties addressing the same issues in their briefs.” On October 14, 2018,
CON filed a Tenn. Rule App. P. 10 motion asking the Tennessee Supreme Court:

      To vacate the Court of Appeals’ September 26, 2018 Order holding that
      “the appeal will not be moot after the election and that the results of the
      referendum can be held void . . . , and . . . To order the Court of Appeals to
      adjudicate Community Oversight Now’s Motion to Dismiss the instant
      appeal for loss of subject matter jurisdiction before the November 6, 2018
      election.”


                                            -3-
The motion was promptly denied by the Supreme Court on October 16, 2018.

        On the afternoon of December 4, 2018, the day before oral argument, CON filed
another motion to dismiss. This one was based on the proposition that the instant action is
an election contest which must be filed in chancery court within five days of the
certification of the election results, which occurred on November 26, 2018. Oral
argument was heard the next day. The Court gave Metro five days to respond to CON’s
motion and the FOP five days after that to respond.

       Metro’s response is surprising. As a matter of background, in response to the first
motion to expedite referenced above, Metro argued that the case should not be expedited:
“there is no value in expediting the case – it can be resolved during and even after the
November 6, 2018 election without harm to Petitioners or the public. In contrast, rushing
the case, and causing any disruption in the election, will cause substantial harm to the
public.” Metro expressly stated to this court:

                 There is no harm in having the public go ahead and vote on the
          referendum, now that the election process has begun. If this Court decides
          that there were an insufficient number of signatures to place the proposed
          charter amendment on the ballot, there is a remedy - the results can be
          treated as a nullity . . . .

          Petitioner’s citations to cases considered moot are not relevant to this case .
          . . . In this case, the FOP et al. have brought their case before the election is
          to be held and have not waited many months before asking the case to be
          expedited. There is no reason that this case cannot be resolved in due
          course by the appellate courts.[2]

          For these reasons, Respondents ask that this motion to expedite be denied.

In contrast, now, post-election, when CON seeks to dismiss the case for failure to file an
election contest, Metro reverses direction like a boomerang, and says, in effect, “This
case is really an election contest to void the election. It should be brought under Tenn.
Code Ann. § 2-17-101(b)!” Suddenly, mootness is relevant, and the concerns about
disrupting the election have been consigned to the dustbin of history.3

       In its response, the FOP argues that challenges to what should be on the ballot are
properly brought before the election, citing Barrett v. Giles County, No. M2010-02018-

2
    Metro made the same response to the reach-down motion filed in the Supreme Court.
3
 Metro’s one-paragraph response was filed on December 12, 2018 and is devoid of legal citation except
for the quotation from Tenn. Code Ann. § 2-17-101(b).
                                                  -4-
COA-R3-CV, 2011 WL 4600431 (Tenn. Ct. App. Oct. 5, 2011). CON filed a reply to the
FOP’s response maintaining that the claim that the election must be invalidated
“constitutes an election contest,” and that it is too late to file an election contest.

        The court in Barrett observed that:

        “In Forbes v. Bell, 816 S.W.2d 716 (Tenn. 1991), our Supreme Court
        discussed at length the procedures for having an election set aside pursuant
        to Tenn. Code Ann. § 2-17-101, et seq. The Forbes Court began by
        observing that there are two grounds upon which an election contest can be
        based. The first ground involves a claim that the election was valid, but that
        the contestant, rather than the contestee, would be the winner if the
        outcome was properly determined. Id. at 719. If the contestant is successful
        in court, the proper relief in this type of case is a judgment declaring the
        contestant the winner. The second ground is a claim that the election was
        null and void. Id. The proper remedy in this second situation, if the
        contestant is successful in court, is to order a new election.”

Barrett, 2011 WL 4600431, at *2 (quoting Stuart v. Anderson Cnty. Election Comm’n,
237 S.W.3d 297, 303 (Tenn. Ct. App. 2007)). The first ground does not apply. As for
the second ground, Tennessee case law is that an election may be voided by “(1) fraud
and illegality rendering the election uncertain or (2) enough illegal ballots having been
cast to call the election into doubt.” Barrett, 2011 WL 4600431, at *3; see also Forbes v.
Bell, 816 S.W.2d 716, 719-20 (Tenn. 1991) (quoting Millar v. Thomas, 657 S.W.2d 750,
751 (Tenn. 1983)). This case does not involve allegations of illegal ballots or fraud. This
matter is not an election contest.4

       Challenges to what should be on the ballot “should ordinarily be brought before
the election – preferably in time for the issue to be resolved before the ballots have to be
printed and before the start of absentee and early voting.” Barrett, 2011 WL 4600431, at
*4. This case was filed before the election, going through an administrative process with
the election commission, and a circuit court challenge by writ of certiorari before

4
 Further support for this matter not being an election contest is found in the language of Tenn. Code Ann.
§ 2-17-101(b) itself:

        The incumbent office holder and any candidate for the office may contest the outcome of
        an election for the office. Any campaign committee or individual which has charge of a
        campaign for the adoption or rejection of a question submitted to the people may contest
        the election on the question.

(emphasis added). This case is not a challenge to the outcome of an election. It is a challenge regarding
what should be on the ballot, filed before the election.



                                                  -5-
appealing to this Court. Even then, the FOP sought to expedite this case before this Court
and the Tennessee Supreme Court. We do not know what more the FOP could have done
to advance this matter. To now require them to file a new lawsuit to litigate once again
what has already been decided by the election commission and the circuit court, or to
hold that they failed to file such a lawsuit and therefore cannot have heard the claim that
they have so earnestly pressed forward, would be an injustice and not in the public
interest.

       The motion to dismiss is denied.

                                          Standing

      In this case, an examination of standing begins with Tenn. Code Ann. § 27-9-101:
“Anyone who may be aggrieved by any final order or judgment of any board or
commission functioning under the laws of this state may have the order or judgment
reviewed by the courts, where not otherwise specifically provided, in the manner
provided by this chapter.” Our Supreme Court has held:

       In order to have standing to file a petition for a common-law writ of
       certiorari, the party filing the petition must demonstrate that it is
       “aggrieved” by the decision sought to be reviewed. For the purposes of
       Tenn. Code Ann. § 27-9-101, to be “aggrieved,” a party must be able to
       show a special interest in the agency’s final decision or that it is subject to a
       special injury not common to the public generally. The party must also
       show that it was a party to the agency proceedings sought to be reviewed.

Wood v. Metro. Nashville & Davidson Cnty. Gov’t, 196 S.W.3d 152, 158 (Tenn. Ct. App.
2005) (citations omitted). The individual appellants and the FOP participated in the
proceedings before the election commission and are undoubtedly affected by the
agency’s decision to place the referendum on the ballot in a manner singularly different
from the effect on the general public. They have standing.

                                          Mootness

       Metro and CON argue that this case is now moot because the election has taken
place. At the risk of being repetitious, we must again point out that, in response to the
first motion to expedite, Metro argued that the case should not be expedited: “there is no
value in expediting the case – it can be resolved during and even after the November 6,
2018 election without harm to Petitioners or the public. In contrast, rushing the case, and
causing any disruption in the election, will cause substantial harm to the public.” At this
juncture, Metro cannot take the opposite position.



                                             -6-
      As stated earlier, we recognized in this Court’s order of September 26, 2018, that
an appellate decision could not be rendered before the election. In particular, we stated:

       Given that ballots have already been mailed, the impracticality of obtaining
       a record and briefs in such a short period of time, and the availability of an
       adequate remedy after the election, it is not feasible for this court to render
       a decision prior to the November 6, 2018 election. Nevertheless, the court
       finds it to be in the interest of the public and the parties to shorten the
       schedules within which the parties and the trial court clerk are to fulfill
       their respective obligations so this court may render a decision as soon as is
       reasonably possible.

Implicit in our order is a determination that, under the peculiar circumstances of this case,
the matter would not be moot. The resolution of this matter would go forward. We
adhere to this decision.5

                               Interpretation of Charter Provision

       The FOP challenges the number of signatures on the petition. The relevant portion
of the Metropolitan Charter is § 19.01, which states in pertinent part:

       This Charter may be amended subsequent to its adoption in the following
       manner:

       An amendment or amendments may be proposed . . . (2) upon petition filed
       with the metropolitan clerk, signed by ten (10) per cent of the number of
       the registered voters of Nashville-Davidson County voting in the preceding
       general election, the verification of the signatures to be made by the
       Davidson County Election Commission and certified to the metropolitan
       clerk. Such resolution or petition shall also prescribe a date not less than
       eighty (80) [days] subsequent to the date of its filing for the holding of a
       referendum election at which the electorate of the metropolitan government
       will vote to ratify or to reject the amendments proposed.

The question is, which prior election is the “preceding general election”?


5
  As previously noted, on October 12, 2018, CON filed a Tenn. R. App. P. 10 application asking the
Supreme Court to vacate the Court of Appeals’ September 26, 2018 Order and to order the Court of
Appeals to decide CON’s motion to dismiss. Two days later, the Supreme Court denied the application.
Based on the language of Tenn. R. App. P. 10(a), one may infer that the Supreme Court determined that
the Court of Appeals had not “so far departed from the accepted and usual course of judicial proceedings
as to require immediate review,” or that the extraordinary appeal was not necessary “for complete
determination of the action on appeal.”
                                                 -7-
       The Tennessee Supreme Court has addressed the meaning of the term “general
election,” as used in the Metropolitan Charter. In Wallace v. Metropolitan Government
of Nashville & Davidson County, 546 S.W.3d 47, 55 (Tenn. 2018), the Court examined
the terms “general metropolitan election,” and “general election,” which are both found
in the Metropolitan Charter:

      We do not read the use of the distinct phrases “general metropolitan
      election” and “general election” to be merely accidental. Rather, we view
      the two phrases to have been intentionally and thoughtfully employed to
      refer to different elections. The former phrase refers to the particular
      general election at which the Mayor, Vice Mayor, Councilmen-at-Large,
      and District Councilmen are elected in August of each fourth odd-
      numbered year, beginning in 1971, as called for in section 15.01 of the
      Charter. In contrast, the latter phrase refers more broadly to any municipal
      general election, including but not limited to general metropolitan elections.
      In other words, “general metropolitan elections” are one unique type of the
      broader category of municipal “general elections.” All municipal “general
      elections,” however, are not “general metropolitan elections.”

The Supreme Court in Wallace also explained the case of State ex rel. Wise v. Judd, 655
S.W.2d 952 (Tenn. 1983). The Wallace court stated:

      the issue in Wise was whether the phrase “preceding general election” as
      used in section 19.01 of the Charter is limited to a municipal general
      election or includes a state or federal general election. There was in Wise no
      dispute that both the August 1979 “general metropolitan election” and the
      August 1982 “general election” were municipal general elections which
      would qualify for purposes of section 19.01. The question was whether the
      November 1982 state general election also would qualify. Our holding in
      Wise was that the phrase “preceding general election” as used in section
      19.01 of the Charter refers to municipal general elections, not to state or
      federal general elections.

Id. at 57-58 (citations and footnote omitted). The Wise opinion determined that the term
“preceding general election” in § 19.01 of the Metropolitan Charter referred to the
previous metropolitan general election rather than a state general election, namely the
August 1982 election. Wise, 655 S.W.2d at 953.

       Several elections have been proposed as the “preceding general election” in this
case. The most recent election is the May 24, 2018 election for mayor and one district
council member. This was a special election to fill vacancies, however, not a general
election. See Wallace, 546 S.W.3d at 56. Thus, the May 24, 2018 election cannot be used
to determine the number of signatures needed for the petition.

                                          -8-
       The November 2016 election has also been suggested as being the appropriate
“preceding general election.” However, no metro offices were on the ballot. State and
federal offices were on the ballot, as well as city commissioners for Belle Meade, Forest
Hills and Goodlettsville. Wise held that “the phrase ‘preceding general election’ as used
in section 19.01 of the Charter refers to municipal general elections, not to state or
federal general elections.” Wallace, 546 S.W.3d at 58 (citing Wise, 655 S.W.2d at 953).
Thus, the November 2016 election cannot be used to determine the number of signatures
needed for the petition.

       Metro and CON contend, and the election commission and trial court found, that
the August 4, 2016 election is the one to use. FOP disagrees. The issue turns on whether
the election for Metropolitan Assessor of Property is a state or a municipal general
election.

       A metropolitan government is a consolidation of the functions vested in a
municipal corporation and the county in which it lies. Tenn. Const., Art. XI, Sec. 9, Para.
9; Tenn. Code Ann. § 7-2-108(a)(1), (16). In the course of this consolidation, the charter
may alter or even abolish “city and county offices, departments, boards, commissions,
agencies and functions, except where otherwise provided in . . . [Tenn. Code Ann. Title 7,
Ch. 1-6] or prohibited by the Constitution of Tennessee.” Tenn. Code Ann. § 7-2-108(a)
(16). Indeed, our Supreme Court has held that the constitutional offices found in Article
7, Section 1 of the Tennessee Constitution cannot be abolished. Metro. Gov’t of Nashville
& Davidson Cnty v. Poe, 383 S.W.2d 265, 268 (Tenn. 1964). Thus, the office of assessor
of property cannot be abolished.

       The Metropolitan Charter retains the office of assessor of property, but calls the
office the metropolitan tax assessor. Metro Charter, § 8.113. Title changes are
permissible. Tenn. Code Ann. § 7-2-108(a)(14). Changes in duties are also permissible.
Winter v. Allen, 367 S.W.2d 785, 789-90 (Tenn. 1963) (upholding the transfer of the duty
to assess merchants’ ad valorem taxes from the county court clerk to the metropolitan tax
assessor). The county official becomes a metropolitan government official. Poe, 383
S.W.2d at 277 (“The Sheriff is a Metropolitan officer and as such he is bound by the
functional, budgetary and purchasing provisions of the Charter . . . .”).

       The FOP maintains that the election for assessor is a state election, based in part
on the fact that in Title 2 of the Tennessee Code Annotated, “state election” is defined as
“an election held to: . . . Choose state, county or district officers.” Tenn. Code Ann. § 2-
1-104(a)(28)(B). This definition is limited to Title 2, and even then just applies “unless a
different meaning is clearly intended.” Tenn. Code Ann. § 2-1-104(a). No definitions of
“municipal election,” “municipal general election,” “metropolitan election,” or
“metropolitan general election,” are found in Tenn. Code Ann. § 2-1-104. In the context
of Title 2, it is evident that “state election” is used to distinguish certain elections from a
“federal election.” See Tenn. Code Ann. § 2-8-108(b) (“All election documents

                                             -9-
pertaining to a federal election shall be preserved by the county election commission for
twenty-two (22) months.”); Tenn. Code Ann. § 2-10-119 (“Transfers of funds or assets
from a candidate’s campaign committee or account for a federal election to a political
campaign committee of or for such candidate for public office in this state is
prohibited.”).

       If a sheriff is a “Metropolitan officer,” Poe, 383 S.W.2d at 277, then it follows
logically that the assessor of property is as well. Furthermore, the Metropolitan Charter
designates the assessor as such. Metro Charter, § 8.113 (“The county tax assessor, elected
for a term of four (4) years and provided for by general law in Tennessee Code
Annotated, sections 67-1-502 to 67-1-505, inclusive, shall be the metropolitan tax
assessor.”). Because the assessor is a metropolitan officer, the general election for the
assessor is a metropolitan general election.

      The FOP also contends that the election for assessor is a partisan election and
cannot be a municipal election because “municipal elections shall be nonpartisan.” Tenn.
Code Ann. § 2-13-208(a). However, Tenn. Code Ann. § 2-13-208(b) specifically
addresses metropolitan governments, stating:

      In any county having a metropolitan form of government, the election of
      the county mayor and the members of the legislative body of such
      metropolitan government shall be considered to be municipal elections
      within the meaning of this section; however, this section shall not be
      construed to require a partisan election for any other officers of the
      metropolitan government if the charter of such metropolitan government
      provides that elections for such officers shall be nonpartisan.

(Emphasis added). We read this statute in accord with the natural and ordinary meaning
of the words used. Embraer Aircraft Maint. Servs., Inc. v. AeroCentury Corp., 538
S.W.3d 404, 410 (Tenn. 2017). The last portion of subsection (b) allows a metropolitan
government to have nonpartisan elections for “any other officers of the metropolitan
government,” by providing for such nonpartisan elections in the charter. The
Metropolitan Charter of Nashville and Davidson County does not so provide as to the
assessor; therefore the election is partisan as provided in the general law.

      We conclude, as did the trial court, that the proper election to use to calculate the
number of signatures required on the referendum petition, the preceding general election,
was the election held on August 4, 2016.




                                          - 10 -
                                     CONCLUSION

       The judgment of the trial court is affirmed and this matter is remanded with costs
of appeal assessed against the appellants, for which execution may issue if necessary.


                                                  ________________________________
                                                  ANDY D. BENNETT, JUDGE




                                         - 11 -